EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Ueno (Reg. No.: 64,743) on March 3, 2022.

The application has been amended as follows: 

1.	(Currently Amended) A display device comprising:
a plurality of display panels adjacent to each other, each display panel comprising first pixels in the display panel and second pixels in the display panel and adjacent to a boundary area of the display panel; and
a luminance correction circuit configured to generate a correction grayscale value for the second pixel,
wherein the luminance correction circuit is configured to:
map a captured luminance image to a unit pixel image comprising a first unit pixel image of a first unit pixel and a second unit pixel image of a second unit pixel, the second unit pixel image reflecting the captured luminance image of the second pixel and the boundary area;
perform a de-blurring operation on the mapped unit pixel image to calculate a correction luminance value for the second pixel and reflect a luminance value of the first unit pixel positioned closest to the boundary area; and
calculate a correction grayscale value for the second pixel corresponding to the calculated correction luminance value of the second pixel.

11. (Currently Amended) A display device comprising a plurality of display panels adjacent to each other with a boundary area interposed between the plurality of display panels, the display device comprising:
a display unit comprising first pixels in the display unit and second pixels adjacent to the boundary area of the plurality of display panels;
a data driver configured to apply a data voltage to a plurality of data lines coupled to the first pixels and the second pixels;
a luminance correction circuit configured to:
map a captured luminance image to a unit pixel image comprising a first unit pixel image of a first unit pixel image and a second unit pixel image of a second pixel
unit, the second unit pixel image reflecting the captured luminance image of the second pixel and the boundary area;
perform a de-blurring operation on the mapped unit pixel image to calculate a correction luminance value of the second pixel and reflect a luminance value of the first unit pixel positioned closest to the boundary area; and
calculate a correction grayscale value of the second pixel corresponding to the calculated correction luminance value of the second pixel.


Examiner notes claims 1 and 11 have been amended to replace the term luminance correction “unit” with luminance correction “circuit” and avoid a potential interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 1-20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688. The examiner can normally be reached M-F 530am-2pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Antonio Xavier/           Primary Examiner, Art Unit 2623